Wood v. Express Check                                               















IN THE
TENTH COURT OF APPEALS
 

No. 10-94-006-CV

     NANCY WOOD AND DEBIT-CHECK, INC.
     D/B/A THE AEGIS,
                                                                                              Appellant
     v.

     EXPRESS CHECK SERVICE,
                                                                                              Appellee
 

From the 74th District Court
McLennan County, Texas
Trial Court # 92-3061-3
                                                                                                    

O P I N I O N
                                                                                                    

      This is an accelerated appeal from an order signed November 24, 1993, granting a temporary
injunction.  See Tex. R. App. P. 42.  Although the appeal was timely perfected, the transcript was
due on December 27, thirty days from the date of judgment, but was not received until January
12, 1994.  See id. at 42(a)(3).  To date, no briefs have been filed.
      The appeal is dismissed pursuant to Rule 60(a)(1) of the Texas Rules of Appellate Procedure. 
See id. at 60(a)(1).
                                                                               PER CURIAM

Before Chief Justice Thomas,
      Justice Cummings, and
      Justice Vance
Dismissed
Opinion delivered and filed March 23, 1994
Do not publish